Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 discloses “a film between the second printed layer and the first printed layer.” Herein, claim 7 discloses the embodiment of fig 11 of the instant application. According to the written description (paragraph 117), a second printed layer may be disposed on the first printed layer and an adhesive layer and a film may be disposed between the second printed layer and the first printed layer.

Appropriate correction is needed.
For the purpose of examination, “a film between the second printed layer and the first printed layer” is treated as “the second printed layer overlaps the cavity.”
Additionally, claim 8 claims “an adhesive layer between the second printed layer and the first printed layer.” Claim 8 depends from claim 7, which depends from claim 6. 
Herein claim 8 discloses the embodiment of fig 11 of the instant application, while claim 6 discloses the embodiment of fig 2 of the instant application.
Appropriate correction is needed.
For the purpose of examination, “an adhesive layer between the second printed layer and the first printed layer” is treated as “the second printed layer overlaps the cavity.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 9, 11-12, 15 and 18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Choi et al (US 20120162106 A1).
Re claim 1: Choi discloses a display device comprising: 
a display panel (100 in fig 2) comprising: a display area (display 151 in fig 2) comprising a plurality of pixels; and a peripheral area (i.e., area surrounding display 151 that accommodates audio output module 152, a camera 121, a user input unit 131, etc.) outside the display area; and 
a window (200 in figs 4, 9-10) comprising: a transmissive region (transparent region 210 in fig 10) corresponding to the display area; a non-transmissive region (opaque region 220 in fig 10) corresponding to the peripheral area; 
a base (substrate 221 in fig 9); and 
a first printed layer (222 in fig 9) directly on a first surface (i.e., bottom surface) of the base, the first printed layer having a cavity (222c in figs 9-10; see paragraphs 131-132) that exposes at least a portion of the first surface, wherein the cavity is in the non-transmissive region.
Re claim 2: Choi discloses the display device, further comprising a second printed layer (223 in fig 9) on the first printed layer (222 in fig 9), wherein a color of the second printed layer (see paragraphs 127-129; herein, the second layer 223 may preferably be formed by Non-Conductive Vacuum Metalizing (NCVM). The NCVM refers 
Re claim 4: Choi discloses the display device, wherein the second printed layer (223 in fig 9) overlaps the cavity (222c).
Re claim 9: Choi discloses the display device, wherein the first surface (i.e., bottom surface of 221) faces the display panel (herein, the window member 200 is attached onto the display panel 100; therefore, the bottom surface of 221 faces the display panel onto which it is mounted).
Re claim 11: Choi discloses a display device comprising: 
a display panel (100 in fig 2) comprising: a display area (display 151 in fig 2) comprising a plurality of pixels; and a peripheral area (i.e., area surrounding display 151 that accommodates audio output module 152, a camera 121, a user input unit 131, etc.) outside the display area; and 
a window (200 in figs 4, 9-10) comprising: a transmissive region (transparent region 210 in fig 10) corresponding to the display area; a non-transmissive region (opaque region 220 in fig 10) corresponding to the peripheral area; 
a base (substrate 221 in fig 9); and 

a second printed layer (223 in fig 9) at a different layer from the first printed layer (222 in fig 9),
wherein the first printed layer having an opening (222c in figs 9-10; see paragraphs 131-132) where the first printed layer is removed from the first surface, and
wherein the second printed layer overlaps the opening.
Re claim 12: Choi discloses the display device, wherein a color of the second printed layer (see paragraphs 127-129; herein, the second layer 223 may preferably be formed by Non-Conductive Vacuum Metalizing (NCVM). The NCVM refers to metalizing in a non-conductive vacuum state, namely, a metal deposition which has a color of metal and high resistance so as to exhibit a characteristic similar to an insulator) is different from a color of the first printed layer (see paragraph 120; herein, when the first layer 222 has a bright color, a better effect can be obtained; particularly, when the first layer 222 is white, it may be recognized as a pure white color).
Re claim 15: Choi discloses the display device, wherein at least a portion of the opening (222c in figs 9-10) is not filled with the second printed layer.
Re claim 18: Choi discloses the display device, wherein the first surface (i.e., bottom surface of 221) faces the display panel (herein, the window member 200 is attached onto the display panel 100; therefore, the bottom surface of 221 faces the display panel onto which it is mounted).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-8, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20120162106 A1) in view of Ryu et al. (US 20140127442 A1).
Re claim 3: Choi discloses the display device, wherein the first printed layer has a dark color (see paragraph 152), and wherein the color of the second printed layer is a metal color (see paragraphs 127-129).
Choi fails to disclose that the color of the first printed layer is black.
Ryu discloses a window (window member 20 in figs 2A-2B), comprising: a base (glass member 21 in fig 2B); and a first printed layer (semi-transparent printed layer 23 in fig 2B; see paragraph 28) directly on a first surface of the base (i.e., bottom surface of glass member 21), wherein the color of the first printed layer is black (see fig 4 and paragraph 45; herein, if the various layers in printed layer 23' are achromatic colors such as a white, black or gray series, they may differ in brightness).

Re claim 5: Choi discloses the display device, wherein the second printed layer (223 in fig 9) comprises a portion that contacts the first printed layer.
Choi fails to disclose that the second printed layer fills a space in the cavity.
Ryu discloses a window (window member 20 in figs 2A-2B), comprising: a base (glass member 21 in fig 2B); a first printed layer (semi-transparent printed layer 23 in fig 2B; see paragraph 28) directly on a first surface of the base (i.e., bottom surface of glass member 21), wherein the first printed layer having a cavity (see embossments 24 in fig 2B and paragraph 29; herein, embossments 24 may be formed on the surface of the semi-transparent printed layer 23 by dry etching using plasma); and a second printed layer (metallic layer 25 in fig 2B and paragraph 31) on the first printed layer, wherein the second printed layer comprises a portion (i.e., upper portion in fig 2B) that contacts the first printed layer, and the second printed layer fills a space in the cavity.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the second printed layer fill a space in the cavity of the first printed layer in order to achieve the desired visual effect according to a designer’s choice. 
Re claim 6: Choi discloses a display device comprising: 

a window (200 in figs 4, 9-10) comprising: a transmissive region (transparent region 210 in fig 10) corresponding to the display area; a non-transmissive region (opaque region 220 in fig 10) corresponding to the peripheral area; 
a base (substrate 221 in fig 9); and 
a first printed layer (222 in fig 9) directly on a first surface (i.e., bottom surface) of the base, the first printed layer having a cavity (222c in figs 9-10; see paragraphs 131-132); and
a second printed layer (223 in fig 9) on the first printed layer (222 in fig 9) and overlapping the cavity,
wherein the cavity is in the non-transmissive region,
wherein the second printed layer (223 in fig 9) comprises a portion that contacts the first printed layer (222 in fig 9),
wherein the second printed layer (223 in fig 9) comprises a portion that contacts the first printed layer,
wherein at least a portion of the space in the cavity is not filled with the second printed layer (see fig 9).
Choi fails to disclose that the second printed layer fills a space in the cavity.
Ryu discloses a window (window member 20 in figs 2A-2B), comprising: a base (glass member 21 in fig 2B); a first printed layer (semi-transparent printed layer 23 in fig 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the second printed layer fill a space in the cavity of the first printed layer in order to achieve the desired visual effect according to a designer’s choice. 
Re claim 7: Choi in view of Ryu discloses the display device, wherein the second printed layer (Choi: 223 in fig 9) overlaps the cavity (Choi: 222c).
Re claim 8: Choi in view of Ryu discloses the display device, wherein the second printed layer (Choi: 223 in fig 9) overlaps the cavity (Choi: 222c).
Re claim 13: Choi discloses the display device, wherein the first printed layer has a dark color (see paragraph 152), and wherein the color of the second printed layer is a metal color (see paragraphs 127-129).
Choi fails to disclose that the color of the first printed layer is black.
Ryu discloses a window (window member 20 in figs 2A-2B), comprising: a base (glass member 21 in fig 2B); and a first printed layer (semi-transparent printed layer 23 in fig 2B; see paragraph 28) directly on a first surface of the base (i.e., bottom surface of glass member 21), wherein the color of the first printed layer is black (see fig 4 and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the first printed layer with a black color as per the designer’s choice. Also, change in color is considered obvious to a person of ordinary skill in the art and has a little patentable significance unless a new and an unexpected result is produced.
Re claim 14: Choi discloses the display device, wherein the second printed layer (223 in fig 9) comprises a portion that contacts the first printed layer.
Choi fails to disclose that the second printed layer fills the opening.
Ryu discloses a window (window member 20 in figs 2A-2B), comprising: a base (glass member 21 in fig 2B); a first printed layer (semi-transparent printed layer 23 in fig 2B; see paragraph 28) directly on a first surface of the base (i.e., bottom surface of glass member 21), wherein the first printed layer having a cavity (see embossments 24 in fig 2B and paragraph 29; herein, embossments 24 may be formed on the surface of the semi-transparent printed layer 23 by dry etching using plasma); and a second printed layer (metallic layer 25 in fig 2B and paragraph 31) on the first printed layer, wherein the second printed layer comprises a portion (i.e., upper portion in fig 2B) that contacts the first printed layer, and the second printed layer fills a space in the cavity.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the second printed layer fill the opening of the first printed layer in order to achieve the desired visual effect according to a designer’s choice. 
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20120162106 A1).
Re claim 10: Choi discloses the display device.
Choi fails to disclose that the cavity is formed by laser patterning.
However, the examiner herein notes that even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Re claim 19: Choi discloses the display device.
Choi fails to disclose that the opening is formed by laser patterning.
However, the examiner herein notes that even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20120162106 A1) in view of Kim et al. (US 20170364172 A1).
Re claim 16: Choi discloses the display device.
Choi fails to disclose a film between the second printed layer and the first printed layer.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the second printed layer by forming the second printed layer on a film and attaching film to the first printed layer instead of directly forming the second printed layer on the first printed layer as per the designer’s choice. Separation of parts is considered obvious to a person of ordinary skill in the art and has a little patentable significance unless a new and an unexpected result is produced.
Re claim 17: Choi in view of Kim discloses the display device.
Choi in view of Kim fails to explicitly disclose an adhesive layer between the second printed layer and the first printed layer.
However, Choi disclose that the first layer 222 may be adhered onto the opaque region 220 of the substrate 221 (see paragraph 111).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adhere the film, on which the second printed layer is formed, to the first printed layer via an adhesive layer between the film and the first printed layer. 
Claims 20-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20120162106 A1) in view of Goto et al. (US 10654304 B2).

forming a first printed layer on a first surface of a non-transmissive region of a base (paragraph 111; herein, the first layer 222 may be printed or adhered onto the opaque region 220 of the substrate 221); 
the first printed layer having a cavity (hole 222c in fig 9 and paragraphs 131-132) that exposes at least a portion of the first surface; 
10forming a second printed layer (see paragraph 118; herein, the second layer 223 may be formed by deposition, sputtering or printing) on the first printed layer having the cavity; and 
attaching the base (221) on which the first printed layer (222) and the second printed layer (223) are formed to a display panel (100 in fig 4) comprising a plurality of pixels (see display 151), wherein the second printed layer overlaps the cavity (see fig 9).
Choi fails to disclose patterning the first printed layer by using a laser to form the cavity.
Goto discloses patterning a printed layer (4 in figs 3A-3C) using a laser to form a cavity (5a in figs 3A-3C) through the printed layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to pattern the first printed layer using a laser to form the cavity since by narrowing the diameter of the laser light, an extremely small hole portion can be formed and the pattern with a clear contour is formed.

Re claim 22: Choi in view of Goto discloses the method, wherein the forming of the second printed layer on the first printed layer comprises deposition, spraying, coating, and/or printing (Choi: see paragraph 118; herein, the second layer 223 may be formed by deposition, sputtering or printing).
Re claim 25: Choi in view of Goto discloses the method, wherein a color of the second printed layer (Choi: see paragraphs 127-129; herein, the second layer 223 may preferably be formed by Non-Conductive Vacuum Metalizing (NCVM). The NCVM refers to metalizing in a non-conductive vacuum state, namely, a metal deposition which has a color of metal and high resistance so as to exhibit a characteristic similar to an insulator) is different from a color of the first printed layer (Choi: see paragraph 120; herein, when the first layer 222 has a bright color, a better effect can be obtained; particularly, when the first layer 222 is white, it may be recognized as a pure white color).
13.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20120162106 A1) modified by Goto et al. (US 10654304 B2) and further in view of Kim et al. (US 20170364172 A1).
Choi in view of Goto discloses the method comprising forming a second printed layer on the first printed layer.

Kim discloses forming a printed layer (black masking layer 450 in fig 4A) by forming the printed layer on a film (see paragraph 89; herein, the black masking layer 450 may include a printed painting film that is opaquely printed) and attaching the film to the layer above (color layer 430 in fig 4A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the second printed layer by forming the second printed layer on a film and attaching film to the first printed layer instead of directly printing the second printed layer on the first printed layer as per the designer’s choice. Separation of parts is considered obvious to a person of ordinary skill in the art and has a little patentable significance unless a new and an unexpected result is produced.
14.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20120162106 A1) modified by Goto et al. (US 10654304 B2) and further in view of Waldschmidt et al. (US 20170247289 A1).
Choi in view of Goto discloses the method.
 Choi in view of Goto fails to disclose the method further comprising cleaning the base between the forming of the cavity in the first printed layer and the forming of the second printed layer.
Waldschmidt discloses a method comprising providing an opaque coating on one face of a substrate, directing a pulsed laser beam onto the opaque coating to locally 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to clean the base between the forming of the cavity in the first printed layer via laser and the forming of the second printed layer in order to remove any surface contamination that may interfere with second printed layer deposition and adhesion.
Response to Arguments
15.	Applicant’s arguments filed on 11/5/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi et al (US 20120162106 A1), Ryu et al. (US 20140127442 A1), Goto et al. (US 10654304 B2), Kim et al. (US 20170364172 A1), Waldschmidt et al. (US 20170247289 A1).

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2835